PER CURIAM.
We affirm an order compelling the parties to arbitrate. Appellant sued appellee for conspiracy, conversion, and tortious interference with advantageous business relationships because some of appellant’s associates left to work for appellee. The Realtor Association of Greater Fort Lauderdale, of which both parties are members, has arbitration rules requiring arbitration of disputes “arising out of the real estate business.” We agree with the trial court that this dispute between these realtors is within the meaning of that provision.
Affirmed.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.